Title: To James Madison from Joseph Lakanal, 1 June 1816
From: Lakanal, Joseph
To: Madison, James


        
          Gallatin-Contry par Vevay, indian-Contry,le 1er. Juin 1816
          Excellence:
        
        J’ai l’honneur de Vous adresser une Lettre que J’esperois avoir l’inappréciable avantage de Vous présenter; des évenemens que Je n’ai pu maîtriser ont Changé ma direction me Voici sur les bords de l’ohio Dans des propriétés que Je viens d’acquerir, Gallatin-Contry, dans le Voisinage de la Colonie française de Vevay: Je vais, dans Cette douce retraite partager nmon tems entre la Culture de mes terres et Celle des Lettres. Je me propose d’écrire l’histoire des États-unis pour laquelle Je ramasse des matériaux depuis dix ans: le Spectacle d’un peuple libre supportant, avec docilité, le Joug salutaire des lois, temperera l’amertume que J’eprouve en m’éloignant de ma patrie; elle Seroit heureuse si vôtre génie pacifique avoit dirigé ses destinées. L’ambition d’un seul homme a précipité, sur nous, les nations Courrocées; ma patrie abattue, mais frappée de la sagesse de vôtre administration, et se rappelant son antique gloire, Vous envie au nouveau monde

pour se relever de ses ruines. J’éspère qu’en écrivant vôtre histoire, et celle de ⟨vos⟩ Dévanciers plus ou moins Célèbres, le tableau se ressentira du charme qu’éprouvera le peintre, et que soutenu par la beauté de mon sujet, bien plus que par mes propres forces, Je pourrai, avec un poête de l’antiquité, m’écrier, à la fin de mon ouvrage: “exegi monumentum ære perennius” daignez, excellence, accueillir le tendre et respectueux hommage de Vôtre très humble et très obéissant serviteur
        
          Lakanalde l’institut de france, etde la Legion d’honneur.
        
       
        CONDENSED TRANSLATION
        Sends JM a letter which he had hoped to present himself, but events out of his control have changed his direction. Finds himself on the banks of the Ohio on property he has just acquired, in Gallatin County, in the neighborhood of the French colony of Vevay. In this delightful retreat, he will divide his time between the cultivation of his lands and literature. He proposes to write the history of the United States, for which he has been collecting materials for ten years. The sight of a free people calmly bearing the salutary yoke of law will temper the bitterness he feels in leaving his own country. [France] would be fortunate if JM’s pacific genius had guided her destiny. The ambition of a single man has thrown the enraged nations upon his country; now beaten down but struck by the wisdom of JM’s administration, and recalling her ancient glory, she looks to the new world to raise herself from the ruins. He hopes that in writing about JM and his more or less famous predecessors, he can convey a picture of the charm of which the painter is sensible, sustained by the beauty of the subject, much more than by his own strength, and will be able to cry, as with a poet of antiquity, at the end of his work: “exegi monumentum ære perennius.”
      